 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
     FEDERAL TRADE COMMISSION,                      )
 4                                                  )
                         Plaintiff,                 )        Case No.: 2:12-cv-00536-GMN-VCF
 5
           vs.                                      )
 6                                                  )                    ORDER
     AMG SERVICES, INC., et al.,                    )
 7                                                  )
                         Defendants.                )
 8                                                  )
 9
10         Pending before the Court are the Fourth and Fifth Interim Applications for an Order
11   Approving Fees and Expenses, (ECF Nos. 1211, 1236), filed by court-appointed Monitor
12   Thomas W. McNamara (“McNamara”).
13         This instant Applications arise from McNamara’s exercise of authority as court-appointed
14   monitor over the judgment debtor’s assets. In this case, the Court granted the Federal Trade
15   Commission (“FTC”) summary judgment against Defendant Scott Tucker (“Tucker”) and his
16   businesses for a payday lending scheme in violation of the Federal Trade Commission Act, 15
17   U.S.C. § 45(a)(1). The Court enjoined Tucker from assisting “any consumer in receiving or
18   applying for any loan or other extension of Consumer Credit,” and ordered that Tucker pay
19   approximately $1.27 billion in equitable monetary relief to the FTC. (See Order 27:17–30:14,
20   ECF No. 1057).
21         In a subsequent order (the “Appointment Order”), the Court appointed McNamara as
22   monitor, granting him authority to preserve or recover assets on behalf of the Monitorship
23   Estate. (See Appointment Order, ECF No. 1099). The Appointment Order provides that
24   McNamara may engage attorneys and other professionals and that McNamara and his retained
25   personnel are “entitled to reasonable compensation for the performance of duties pursuant to


                                               Page 1 of 2
 1   this Order, and for the cost of actual out-of-pocket expenses incurred by them, from the Assets
 2   now held by or in the possession or control of, or which may be received by, the Defendants or
 3   Monitorship Entities,” based on periodic requests to the court. (Id. §§ VIII(L)–(M), XV).
 4         The Court has reviewed the McNamara’s Declarations and supporting documents with
 5   respect to the Applications, and approves the payment of the following requested amounts for
 6   fees and expenses with respect to the Fourth Interim Application: $56,200.50 fees and $283.59
 7   expenses of the Monitor and staff to be paid to Thomas W. McNamara dba Regulatory
 8   Resolutions; $126,242.00 fees and $8,544.42 expenses of the Monitor’s counsel, McNamara
 9   Smith LLP; $6,173.53 fees and $352.40 expenses of local counsel in Nevada, Ballard Spahr
10   LLP and $11,985.30 fees of Lynch Law Practice, PLLC; and $9,195.00 fees and $382.14
11   expenses of counsel in Overland Park, Kansas, Geiger Prell, LLC.
12         The Court is likewise satisfied that McNamara’s Fifth Interim Application for Fees and
13   Expenses shall be approved as follows: $106,123.00 fees and $2,558.98 expenses of the
14   Monitor and staff to be paid to Thomas W. McNamara dba Regulatory Resolutions;
15   $272,202.00 fees and $7,187.77 expenses of the Monitor’s counsel, McNamara Smith LLP;
16   $27,484.30 fees and $1,481.18 expenses of the Monitor’s local counsel in Nevada, Ballard
17   Spahr LLP; $3,549.60 fees and $112.20 expenses of Lynch Law Practice, PLLC; $20,070.00
18   fees and $675.95 expenses of the Monitor’s counsel in Overland Park, Kansas, Geiger Prell,
19   LLC; and $15,563.70 fees and $506.80 expenses of the Monitor’s counsel, Allen Matkins Leck
20   Gamble Mallory & Natsis LLP.
21         IT IS HEREBY ORDERED that McNamara’s Fourth and Fifth Interim Applications
22   for an Order Approving Fees and Expenses, (ECF Nos. 1211, 1236), are GRANTED.
23                      1 day of April, 2019.
           DATED this _____
24
                                                  ___________________________________
25
                                                  Gloria M. Navarro, Chief Judge
                                                  United States District Court
                                               Page 2 of 2
